DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1, and thus dependent claim 2, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the crown ether compounds of claim 2, does not reasonably provide enablement for “a crown ether compound having an azo group*” (*it is noted that if the compounds of claim 2 were compounds having an azo group, the claim might be enabled, but this is not the case- further explanation below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Claim 1 recites in part that the organic electrolyte includes a crown ether compound having an azo group.  Claim 2 defines examples of the crown ether compound including 


    PNG
    media_image1.png
    149
    151
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    173
    215
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    180
    183
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    172
    320
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    169
    247
    media_image5.png
    Greyscale

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary  meanings attributed to them by those of ordinary skill in the art.") (see MPEP 2111.01).
	The IUPAC (International Union of Pure and Applied Chemistry) is the universally-recognized authority on chemical nomenclature and terminology.  IUPAC defines azo compounds or azo groups as:  "Derivatives of diazene (diimide), HN=NH, wherein both hydrogens are substituted by hydrocarbyl groups, e.g. PhN=NPh azobenzene or diphenyldiazene” [see IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"); Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997); Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook - copy provided].  
	In other words, an azo group is a group having double-bonded nitrogen atoms attached to hydrocarbyl groups with the general chemical formula of:

    PNG
    media_image6.png
    354
    338
    media_image6.png
    Greyscale

There is thus an enablement issue between what is claimed in claim 1 (“a crown ether compound having an azo group”) and the examples taught in the disclosure and subsequently claimed (claim 2) rendering claim 1 as lacking enablement.  None of the compounds of claim 2 as shown above in the reproduced chemical structural formulas or taught in the specification have an azo group as required of claim 1.  	
This is a scope of enablement rejection. One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

            The factors are addressed in order. As to factor A, the claims broadly recite the use of a crown ether compound having an azo group which likely numbers into thousands, if not tens of thousands, of possible compounds.  The instant disclosure and dependent claim 2 does not teach any examples that read on a crown ether having an azo group, and instead teaches the five examples of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, 4,13-diaza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether – all crown ethers that do not include an azo compound.  Furthermore, because there are no examples of what would read or not read on said component, it is not clear if “a crown ether compound having an azo group” is required to have the azo group as part of its crown ether structure, or if the azo group could simply be attached to the crown ether structure.  Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the field of electrochemistry is an unpredictable art. Thus the selection and/or formulation of compounds for use as part of an organic electrolyte component within a lithium air battery in which chemical reactions are taking place is a highly complex endeavor in which a vast array of problems (side reactions, safety issues, etc.) may arise aside from those that that have been optimized experimentally militates against a finding of In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for a vast group of materials for use within a lithium air battery and for which Applicant provides no guidance whatsoever militates against a finding of enablement.  
As to factor C, the state of the prior art, an EAST search using all databases (US-PGPUB, USPAT, USOCR, FPRS (foreign patents), EPO (European) patents), JPO (Japanese patents), DERWENT (abstracts of foreign patents), IBM TDB) of:  
   H01M$.cpc. and (crown ether with (azo group or azo functional group or azo compound))
*H01M is the class where all batteries are classified and H01M$.cpc. encompasses a search of every subclass within this class

produces zero hits.  As such, this factor militates against finding of enablement given the entity claimed is not a standard component within a battery that would be readily understood in terms of its function, reactions, etc. within a lithium air battery.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry with an understanding of electrochemistry.  This factor does not weigh for or against a finding of enablement.
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  In the instant scenario, the disclosure does not provide any species or working examples of a crown ether compound with an azo group.  This factor militates against a finding of enablement for the limitation of crown either compound having an azo group.
Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

 TDB) of:  
   H01M$.cpc. and (crown ether with (azo group or azo functional group or azo compound))
*H01M is the class where all batteries are classified and H01M$.cpc. encompasses a search of every subclass within this class

produces zero hits.  If the time limit of prior art (i.e., art that is prior to the date of 3/16/2018) is removed from the search string, only one hit is provided which are the documents of the instant patent family.   It is thus concluded that the amount of knowledge in the state of the art of lithium air batteries with regard to a crown ether compound having an azo compound is little, wherein the making and using of a chemical composition in the context claimed for which Applicant provides no guidance and that is within an art that is unpredictable militates against a finding of enablement.  Thus, a person skilled in the art could not use the genus as a whole without undue experimentation.  
As to factor H, because of the unpredictability of the electrochemistry field, one of ordinary skill in the art would have to perform experimentation on determining a crown ether compound having an azo group suitable for the highly complex application of within an organic electrolyte of a lithium air battery. Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.

	Claim 1 recites in part that the organic electrolyte includes a crown ether compound having an azo group.  Claim 2 defines examples of the crown ether compound including 
any of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, 4,13-diaza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether.    Respective structural formulas of these compounds are shown in FIG. 3 to Fig. 7 (P64 of the PGPUB), the figures reproduced above.
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary  meanings attributed to them by those of ordinary skill in the art.") (see MPEP 2111.01).
	The IUPAC (International Union of Pure and Applied Chemistry) is the universally-recognized authority on chemical nomenclature and terminology.  IUPAC defines azo compounds or azo groups as:  "Derivatives of diazene (diimide), HN=NH, wherein both hydrogens are substituted by hydrocarbyl groups, e.g. PhN=NPh azobenzene or diphenyldiazene” (see IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"); Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997); Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook - copy provided).  
	In other words, an azo group is a group having double-bonded nitrogen atoms attached to hydrocarbyl groups with the general chemical formula of:

    PNG
    media_image6.png
    354
    338
    media_image6.png
    Greyscale

There is thus a disconnect between what is claimed in claim 1 (“a crown ether compound having an azo group”) and the examples provided and subsequently claimed (claim 2) rendering claims 1 as failing the written description requirement in view of the overall disclosure.  Specifically, none of the compounds within the specification or subsequently claimed within claim 2 as shown above in the reproduced chemical structural formulas have an azo group as required of claim 1.  Claim 1 thus fails the written description requirement on the basis of the following (MPEP 2163, Section II-3-a-ii; Examiner emphasis): 

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.).
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species). 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.
In the instance scenario, there are no species or examples that meet the genus claimed.  Claim 1 is thus not supported by the disclosure and fails the written description requirement.
	Appropriate correction is required.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites in part that the organic electrolyte includes a crown ether compound having an azo group.  Claim 2 defines examples of the crown ether compound including 
any of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, 4,13-diaza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether.    Respective structural formulas of these compounds are shown in FIG. 3 to Fig. 7 (P64 of the PGPUB), the figures reproduced below in order:

    PNG
    media_image1.png
    149
    151
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    173
    215
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    180
    183
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    172
    320
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    169
    247
    media_image5.png
    Greyscale

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary  meanings attributed to them by those of ordinary skill in the art.") (see MPEP 2111.01).
	The IUPAC (International Union of Pure and Applied Chemistry) is the universally-recognized authority on chemical nomenclature and terminology.  IUPAC defines azo compounds or azo groups as:  "Derivatives of diazene (diimide), HN=NH, wherein both hydrogens are substituted by hydrocarbyl groups, e.g. PhN=NPh azobenzene or diphenyldiazene” (see IUPAC. Compendium of Chemical Terminology, 2nd ed. (the "Gold Book"); Compiled by A. D. McNaught and A. Wilkinson. Blackwell Scientific Publications, Oxford (1997); Online version (2019-) created by S. J. Chalk. ISBN 0-9678550-9-8. https://doi.org/10.1351/goldbook - copy provided).  
	In other words, an azo group is a group having double-bonded nitrogen atoms attached to hydrocarbyl groups with the general chemical formula of:

    PNG
    media_image6.png
    354
    338
    media_image6.png
    Greyscale

There is thus a disconnect between what is claimed in claim 1 (“a crown ether compound having an azo group”) and the examples provided and subsequently claimed (claim 2) rendering claims an azo group as required of claim 1.  Claim 1 is thus indefinite given “an azo group” is not being given its ordinary and customary meaning and there is no express intent to impart a novel meaning to the claim term within the specification rendering the meets and bounds of claim 1 unclear.  Claim 2 is indefinite in view of what is required of the crown ether compound of claim 1 (i.e., having an azo group) that is a chemical entity not found in any of the examples of claim 2.   
	Appropriate correction is required.  

Prior Art Evaluation – Compact Prosecution
7.	As noted in MPEP 2173.06, the goal of examination is to clearly articulate any rejection early in the prosecution process so that the applicant has the chance to provide evidence of patentability and otherwise reply completely at the earliest opportunity. See MPEP § 706. Thus, when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102  or 103  that renders the prior art applicable based on the examiner’s interpretation of the claim. See In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014) (stating that the prima facie case is appropriately used for making an indefiniteness rejection). When making a rejection over prior art in these circumstances, it is important that the examiner state on the record how the claim term or phrase is being interpreted with respect to the prior art applied in the rejection. By rejecting each claim on all reasonable grounds available, the examiner can avoid piecemeal examination. See MPEP § 707.07(g) ("Piecemeal examination should be avoided as 
	Accordingly, in the interest of compact prosecution for prior art evaluation, claims 1 and 2 will be examined as if presented as:
[Compact prosecution claim] A lithium air secondary battery, comprising: a positive electrode using oxygen as a positive electrode active material; a negative electrode using metallic lithium or a lithium-containing material as a negative electrode active material; and an organic electrolyte placed between the positive electrode and the negative electrode, and including a lithium salt, wherein the organic electrolyte includes a crown ether compound, wherein the crown ether compound is any of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, 4,13-diaza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	The compact prosecution claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amine et al. (US 2013/0230783) as evidenced by Chemical Book CAS Database List entry for 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane (copy provided).
	Regarding the compact prosecution claim, Amine teaches a lithium air secondary battery (title; abstract; entire disclosure), comprising: 
a positive electrode using oxygen as a positive electrode active material (P39); 
a negative electrode using metallic lithium or a lithium-containing material as a negative electrode active material (P39); and 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lee et al. (US 2012/0141889) teaches a lithium air battery in which the organic electrolyte includes a metal-ligand complex that may be a crown ether including at least cryptate and [2, 2, 2] cryptand (P32, 36) (structures shown below):


    PNG
    media_image7.png
    211
    220
    media_image7.png
    Greyscale
           
    PNG
    media_image8.png
    210
    215
    media_image8.png
    Greyscale

Oya et al. (US 2013/0230770) teaches a non-aqueous electrolyte for a lithium battery in which a lithium salt is dissolved in an organic solvent (P62) and includes an azacrown either compound B having a functional group where at least one of the nitrogen atoms has an unsaturated bond is provided that forms a film on the surface of the negative electrode within the battery (P64) and further has an action of trapping hydrofluoric acid (HF) (P66-68).  Oya teaches:

    PNG
    media_image9.png
    149
    423
    media_image9.png
    Greyscale


Furthermore, HF is a detrimental material within an organic electrolyte of a lithium battery (P68), wherein compound B traps said material (P64) to prevent the generation of gas such that deterioration of the charge/discharge cycle characteristics and the storage characteristics of the battery due to the gas generation and degradation of the negative electrode will be inhibited (P68).  
Oya teaches:

    PNG
    media_image10.png
    265
    422
    media_image10.png
    Greyscale

Aza-15-crown-5-ether as taught by Oya (P76) is one in the same as the claimed compound within claim 2 of 1-aza-15-crown-5-ether.  
Aza-18-crown-6-ether as taught by Oya (P76) is one in the same as the claimed compound within claim 2 of 1-aza-18-crown-6-ether.  

Xu et al., “Crown Ethers in Nonaqueous Electrolytes for Lithium/Air Batteries,” Electrochemical and Solid-State Letters, 13 (4) A48-A51 (2010) (copy provided)
Xu teaches a lithium air secondary battery, comprising: a positive electrode using oxygen as a positive electrode active material (pp. A48, columns 1-2); a negative electrode using metallic lithium as a negative electrode active material (pp. A48, column 2); and an organic electrolyte [1.0 M lithium bis(trifluoromethane-sulfonyl)imide (LiTFSI) in polyethylene carbonate (PC)/ ethylene carbonate (EC) (1: 1 by weight)] placed between the positive electrode and the negative electrode and including a lithium salt (i.e., the LiTFSI component) (pp. A48, columns 1-2), wherein the organic electrolyte includes a crown ether compound (pp.A48, columns 1-2) which is utilized as an additive and cosolvent for the Li/air batteries.
		
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571) 270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729